Citation Nr: 0922108	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  03-27 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for residuals of a 
right hip injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from June 1971 to June 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO.  On October 1, 2008, the Board 
denied the claim.


VACATUR

Under 38 C.F.R. § 20.1000 (2008), unless the Chairman of the 
Board orders reconsideration, a Board decision is final on 
the date stamped on the face of the decision.  In this case, 
given that a motion for reconsideration has been granted, the 
finality that attached to the October 2008 decision has been 
vitiated.  Hence, that decision must be vacated and a new 
decision issued in light of the grant of the motion for 
reconsideration.

Accordingly, the October 1, 2008 Board decision which denied 
entitlement to service connection for residuals of a low back 
injury, diagnosed as lumbar degenerative disc disease; 
residuals of a neck injury, diagnosed as cervical 
degenerative disc disease; and residuals of a right hip 
injury is vacated.


ORDER

The October 1, 2008 Board decision is vacated.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

